DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 6, 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume et al (USPN 2002/0031660) in view of Huang et al (USPN 2015/0158649).
Regarding claim 1, Hashizume discloses a base tape (20, see figure 7) comprising:
an accommodating section (21) having a rectangular or substantially rectangular parallelepiped shape; and
a surface layer including a conductive layer (a conductive layer is coated on surfaces 201, 21a, see par. 0032); wherein
the accommodating section (21)  includes a bottom surface portion, a side wall portion (21a) including a plurality of surfaces; and an opening portion (see figure 7b); and
the side wall portion includes  at least one surface  thereof an edge portion (21a) located between the bottom surface portion and the opening portion and an electrical discharge path portion inclined from the edge portion toward the opening portion (a discharged path along  coated  conductive material to prevent any static electricity, see par. 0032).
Hashizume does not explicitly disclose a carbon layer as claimed.
Huang discloses a carrier tape (see figure 1) comprises a surface layer (see figure 1b) includes a carbon layer (such as surfaces of the tape 100 is coated with a carbon layer to dissipate a static electricity, see par. 0036).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified a conductive layer of Hashizume to incorporate a carbon layer in order to enhance a static electricity dissipation.
Regarding claims 6, 8,  Hashizume discloses an electronic component (15) accommodated in the accommodating section of the base tape; and
a cover tape (14) that covers the accommodating section, and an external electrode on opposite surfaces of the electronic component in a longitudinal direction of the electronic component (see figure 6).
Regarding claim 14, Hashizume discloses feeding holes (22)  aligned in a longitudinal direction of the base tape (20).

Allowable Subject Matter
2.	Claims 2-5, 7, 9-13, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836